Application by the appellant for a writ of error coram nobis to vacate, on the ground of ineffective assistance of appellate counsel, a decision and order of this Court dated April 20, 1998 {People v Glashen, 249 AD2d 489 [1998]), affirming a judgment of the County Court, Westchester County, rendered September 20, 1996.
Ordered that the application is denied.
The appellant has failed to establish that he was denied the *771effective assistance of appellate counsel (see Jones v Barnes, 463 US 745 [1983]; People v Stultz, 2 NY3d 277 [2004]). Prudenti, P.J., Mastro, Rivera and Florio, JJ., concur.